The conviction is for murder and punishment fixed at confinement in the penitentiary for twenty years. The evidence is circumstantial.
The deceased Eliseo Ornelas, appears to have been a Mexican, owner of a Ford automobile which he operated for hire; that during the night of October 9th., appellant in company with one Foreman, both of them being soldiers in the United States army, made a contract with the deceased to take them in his car to a point in the vicinity of San Antonio; that the two soldiers entered the car with the driver. One of them sitting on the front and the other on the back seat. The cousin of the deceased suggested or wanted to go along but the appellant and his companion objected on the ground that they were to bring others back in the car and there would not be room. Deceased appears to have been a boy about eighteen years of age. He was found the following morning about seven o'clock by some persons passing along the road. He had wounds upon his head, his skull was crushed and he was in an unconscious and dying condition. He was in the road and near his body were automobile tracks corresponding in size and description to those which were on the deceased's car. There was in the road near these tracks and not far from the body, some blood in several places and evidence of a fight or struggle having taken place. The deceased had a small amount of money, between seven and eight dollars at the time he made the contract and this had been taken from him and his pockets turned inside out, though his watch and chain had not been removed. Near the body there was found some tobacco and cigaretts and a button from a soldier's coat. The car was found on the morning of the 10th of October at a point some distance from the scene of the homicide. It was located near some buildings that were being newly constructed in Camp Travis. There were stains of blood at various places upon the car, engine, foot-board and running-board. In the car was found a cap which was identified as belonging to deceased and which had a dent in it, indicating that it had been struck by some object. While the persons in charge of the work and the sheriff were examining the car some one of them handed the sheriff a coat. This was a military coat and there was evidence introduced identifying the coat as belonging to the appellant. There was evidence also that the coat was of a different character from that used by the other soldiers at Camp Travis, it being similar to those formerly used by soldiers, and it was claimed by the witnesses that it had been brought from another camp at which the appellant and his companion were formerly stationed. One of the buttons had been torn from the coat and the button picked near the body of deceased was of the same character as those remaining on the coat, though there is nothing to show that buttons on that coat were peculiar or different *Page 77 
from those on the clothing worn by the numerous soldiers stationed at Camp Travis. There was a small quantity of blood on the coat. The person who handed the coat to the sheriff was not introduced as a witness and it is only from circumstances that the inference is to be drawn that the coat was picked up by one of the several people who were attracted to the scene of the car after it was found, and while it was undergoing examination by the sheriff.
A very short time after the homicide appellant and Foreman were transferred, with the company to which they belonged from Camp Travis at San Antonio to Camp Bowie in Ft. Worth, and were there arrested by the sheriff, being identified by the brother of deceased who was present at the time that the contract between the deceased and the appellant and his companion was entered into.
No questions other than the sufficiency of the evidence are presented. We are unable to reach the conclusion that there was insufficient evidence to support the verdict.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 12, 1919.